Title: To James Madison from William E. Hũlings, 3 May 1803
From: Hũlings, William E.
To: Madison, James


					
						Sir
						New Orleans 3rd: May 1803
					
					Nothing new has taken place since I address’d you under date of the 12th. and 15th. April last past.
					The Port of deposit remains shut, and will continue so until the arrival of the Marquis of Casa Calvo, perhaps until the event of Mr. Monroe’s mission is known.  The Prefect continues his exertions for the reception of the troops, who are daily expected.
					My friend Mr. Danl. Clark writes you so fully on the affairs of this Country, as to leave me nothing to say on the subject.  I have the honour to be very respectfully your Most Obdt. Servt.
					
						Wm. E Hũlings
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
